DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive.  The applicant combines claim 5 and 7 to provide a new claim that changes the scope.  Regardless, the examiner believes that Chiu teaches the claimed subject matter.  First, the claim limitations requires performing “wraparound processing”, which is taught in the abstract of Chiu.  Though the term used is “wraparound motion compensation”; one of ordinary skill in the art would understand that both processes are the same.  Further, the applicant requires that performing wraparound processing based on wherein the size of the reference picture is different than a size of the current picture.  The examiner argues that Chiu teaches the required limitation as well.  Chiu discloses that wraparound motion compensation is disabled when the reference picture and the current picture of a different size.  The examiner believes this meets the limitation since the applicant provides no detail as to the “based on” phrase in the claim.  During the interview, the examiner assumes he made this clear to applicant.  Chiu does not provide an instance where wraparound processing is operational when the current picture and reference picture are a different size.  The current claim does not state this and the examiner made no agreement as to the claims as they are currently amended.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 8 – 13, 17 – 25, 29 – 34, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chiu et al (US 2021/0160482, hereafter Chiu).
Regarding claim 1, Zhang discloses a method of decoding video data, the method comprising:
	 determining a reference block of a reference picture for prediction of a current block of a current picture using motion information (column 48 line 57 and 58);
	 generating a set of reference samples for the current block of the current picture, wherein generating the set of reference samples comprises performing reference sample clipping on the reference block of the reference picture based on a size of the reference picture (column 48 lines 57 - 65);
	 and generating a prediction block for the current block of the current picture based on the set of reference samples (column 48 lines 57 - 67).
	However, Zhang does not explicitly teach performing wrapround processing based on wherein the size of the reference picture is different than a size of the current picture.
In the same field of endeavor, Chiu teaches wherein generating the set of reference samples comprises performing wraparound processing based on the size of the reference picture (see Abstract and ¶ 37).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhang in view of Chiu.  They advantage is adding flexibility and adaptability of applying wraparound motion compensation can be approved.
	Regarding claim 2, Zhang discloses the method of claim 1, wherein the size of the reference picture comprises a width of the reference picture in samples (column 48 line 65).  
	Regarding claim 3, Zhang discloses the method of claim 1, wherein the size of the reference picture comprises a height of the reference picture in samples (column 48 line 66).  
Regarding claim 4, Zhang discloses the method of claim 1, wherein performing reference sample clipping on the reference block comprises applying a clipping function that limits positions of the reference samples along a horizontal direction of the reference picture to a minimum of 0 and a maximum of a width of the reference picture in samples minus 1 and along a vertical direction of the reference picture to a minimum of 0 and a maximum of a height of the reference picture in samples minus 1 (column 48 lines 60 - 65).
	Regarding claim 6, Zhang discloses the method of claim 5.
However, Zhang does not explicitly teach wherein performing the wraparound processing comprises generating a sample of the one or more set of reference samples based on the size of the reference picture and a wraparound offset.
In the same field of endeavor, Chiu teaches wherein performing the wraparound processing comprises generating a sample of the one or more set of reference samples based on the size of the reference picture and a wraparound offset (¶ 25).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Zhang in view of Chiu.  They advantage is adding flexibility and adaptability of applying wraparound motion compensation can be approved.
As per claim 8, Zhang discloses the method of claim 1, further comprising: decoding a residual block for the current block of the current picture; and decoding the current block of the current picture using the prediction block and the residual block (column 34 lines 20 - 30).
As per claim 9, Zhang discloses the method of claim 1, further comprising: generating a residual block for the current block of the current picture using the current block of the current picture and the prediction block; and encoding the residual block (column 34 lines 20 - 30).
Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 2 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 3 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 4 are applicable for claim 13.
Regarding claim 15, arguments analogous to those presented for claim 6 are applicable for claim 15.
Regarding claim 17, arguments analogous to those presented for claim 8 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 9 are applicable for claim 18.
As per claim 19, Zhang discloses the device of claim 10, further comprising a display configured to display the video data (column 9 lines 1 - 8).
As per claim 20, Zhang discloses the device of claim 10, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, a set-top box, an integrated circuit, a microprocessor, or a wireless communication device (column 9 lines 1 - 8).
As per claim 21, Zhang discloses the device of claim 10, further comprising a camera configured to capture the video data (column 9 lines 1 - 8).
Regarding claim 22, arguments analogous to those presented for claim 1 are applicable for claim 22.
Regarding claim 23, arguments analogous to those presented for claim 2 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 3 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 4 are applicable for claim 25.
Regarding claim 27, arguments analogous to those presented for claim 6 are applicable for claim 27.
Regarding claim 29, arguments analogous to those presented for claim 8 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 9 are applicable for claim 30.
Regarding claim 31, arguments analogous to those presented for claim 1 are applicable for claim 31.
Regarding claim 32, arguments analogous to those presented for claim 2 are applicable for claim 32.
Regarding claim 33, arguments analogous to those presented for claim 3 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 4 are applicable for claim 34.
Regarding claim 36, arguments analogous to those presented for claim 6 are applicable for claim 36.
Regarding claim 38, arguments analogous to those presented for claim 8 are applicable for claim 38.
Regarding claim 39, arguments analogous to those presented for claim 9 are applicable for claim 39.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487